Name: Commission Regulation (EEC) No 3074/92 of 26 October 1992 re- establishing the levying of customs duties on products of categories 72, 76 and 78 (order Nos 40.0720, 40.0760 and 40.0780), originating in Thailand, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 (') OJ No L 370, 31 . 12. 1990, p. 39 . (2) OJ No L 341 , 12. 12. 1991 , p. 1 . Regulation as last amended by Regulation (EEC) No 1509/92 (OJ No L 159, 12. 6. 1992, p. 1 ). 27. 10. 92 No L 310/11Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3074/92 of 26 October 1992 re-establishing the levying of customs duties on products of categories 72, 76 and 78 (order Nos 40.0720, 40.0760 and 40.0780), originating in Thailand, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3832/90 of 20 December 1990 applying generalized tariff pref ­ erences for 1991 in respect of textile products originating in developing countries ('), extended for 1992 by Regu ­ lation (EEC) No 3587/91 (2), and in particular Article 12 thereof, Whereas Article 10 of Regulation (EEC) No 3832/90 provides that preferential tariff treatment shall be accorded for 1992 for each category of products subjected in Annexes I and II thereto to individual ceilings, within the limits of the quantities specified in column 8 of Annex I and column 7 of Annex II, in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; Whereas Article 11 of the abovementioned Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; Whereas, in respect of products of categories 72, 76 and 78 (order Nos 40.0720, 40.0760 and 40.0780), originating in Thailand, the relevant ceiling respectively amounts to 189 000 pieces, 169 and 159 tonnes ; Whereas on 9 June 1992 imports of the products in ques ­ tion into the Community, originating in Thailand, a country covered by preferential tariff arrangements, reached and were charged against that ceiling ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to Thailand, HAS ADOPTED THIS REGULATION : Article 1 As from 30 October 1992 the levying of customs duties, suspended pursuant to Regulation (EEC) No 3832/90, shall be re-established in respect of the following products, imported into the Community and originating in Thailand : Order No Category(unit) CN code Description 40.0720 72 6112 31 10 Swirnwear, of wool, of cotton or of man-made (1 000 pieces) 6112 31 90 fibres 6112 39 10 6112 39 90 611241 10 6112 4190 611249 10 6112 49 90 621 1 1 1 00 6211 12 00 40.0760 76 6203 22 10 Men's or boys' industrial or occupational clothing : (tonnes) 6203 23 10 other than knitted or crocheted ; women's or girls' 6203 29 1 1 aprons, smock-overalls and other industrial or 6203 32 10 occupational clothing, other than knitted or 6203 33 10 crocheted 6203 39 1 1 6203 42 1 1 6203 42 51 6203 43 1 1 6203 43 31 6203 49 1 1 6203 49 31 No L 310/12 Official Journal of the European Communities 27. 10 . 92 Order No Category(unit) CN code Description 40.0760 (cont'd) 6204 22 10 6204 23 10 6204 29 1 1 6204 32 10 6204 33 10 6204 39 1 1 6204 62 1 1 6204 62 51 6204 63 1 1 6204 63 31 6204 69 1 1 6204 69 31 6211 32 10 6211 33 10 6211 42 10 6211 43 10 40.0780 78 (tonnes) Garments, other than knitted or crocheted exclu ­ ding garments of categories 6, 7, 8 , 14, 15, 16, 17, 18 , 21 , 26, 27, 29, 68, 72, 76 and 77 6203 41 30 6203 42 59 6203 43 39 6203 49 39 6204 61 80 6204 61 90 6204 62 59 6204 62 90 6204 63 39 6204 63 90 6204 69 39 6204 69 50 6210 40 00 6210 50 00 621 1 31 00 6211 32 90 6211 33 90 6211 41 00 621 1 42 90 621 1 43 90 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 October 1992. For the Commission Christiane SCRIVENER Member of the Commission